Citation Nr: 0217046	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to December 
1980, and from March 1983 to October 1986.  Further, the 
record reflects that he had service in the Reserves.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina, which found that new 
and material evidence had not been presented sufficient to 
reopen the claim.

The case was subsequently before the Board in May 2001, when 
the Board did reopen the claim and remanded it for further 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  Medical evidence demonstrates the veteran has glaucoma 
which was first manifested while the veteran was in service.


CONCLUSION OF LAW

Glaucoma was incurred in active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the February 2000 rating decision; April 2000 
statement of the case; June 2000, January 2002, and April 
2002 supplemental statements of the case, and May 2001 Board 
remand.

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In letters dated in 
May 2001 and March 2002, the RO asked him to specify where 
he had received treatment.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's service medical records, VA and 
private medical records, and provided the veteran with a VA 
examination to clarify the nature and etiology of his eye 
disorder.  As such, the VA's duties under the VCAA have been 
satisfied.  Also, because of the Board's decision below, any 
additional development would only needlessly delay the 
veteran's claim.


Factual Background.  At the time of the veteran's January 
1983 enlistment examination, his eyes were clinically 
evaluated as normal.  Further, at the time of this 
examination, the veteran reported that he had never 
experienced eye trouble.  However, during active service the 
veteran was treated on various occasions for eye problems, 
including suspected glaucoma.  On his April 1986 expiration 
of term service examination, the veteran's eyes were 
clinically evaluated as abnormal.  It was noted on this 
examination that the veteran had been prescribed eye drops 
for glaucoma in September 1985, but an examiner who had 
conducted a July 1986 evaluation doubted that the veteran 
had glaucoma.

Following separation from service, the veteran was afforded 
a VA medical examination, which included a special 
ophthalmology evaluation.  Following examination of the 
veteran, the examiner stated that the results were 
suggestive of glaucoma, but that follow-up was necessary.  A 
subsequent private eye examination report from a Dr. 
Johnson, dated in April 1987, did not indicate the presence 
of any acquired eye disability.  A July 1995 eyeglass 
prescription form from Dr. Holcombe noted that no pathology 
was found on ophthalmoscope testing.

Treatment records from a Dr. McGowan, dated in August 1999, 
reflect glaucoma suspect in both eyes, with no treatment 
necessary at that time.  Medical records from Dr. McGowan, 
dated in June 2001, indicate borderline changes in both 
eyes, which may represent field changes of early glaucoma.  
The impression was of glaucoma suspect in both eyes, optic 
disc cupping, and visual field defect in both eyes.  A 
record from a Dr. Casella, also dated in June 2001, noted 
that the veteran needed to be seen at the VA for glaucoma as 
soon as possible.  

At the time of a September 2001 VA examination, the 
physician indicated that the veteran's initial VA 
examination took place in July 2001, at which time his 
visual acuity was 20/20 in each eye.  Intraocular pressures 
by applanation tenometry measured 24 in the right eye and 25 
in the left eye.  Optic cup disk ratio was 0.6 in each eye.  
Automated visual fields were normal in each eye.  The 
examiner's impression was that the veteran had early 
glaucoma; he was given a prescription for Timoptic 0.5%.  
The VA examiner saw the veteran again in August 2001, at 
which time he had a pressure of 23 in the right eye and 20 
in the left eye.  The examination was otherwise unchanged.

The examiner explained that a diagnosis of glaucoma is often 
difficult to make early in the course of the disease, as 
changes are often slight.  Intraocular pressure, optic cup 
size, and the visual fields are evaluated.  Risk factors 
such as history, race and symptomatic health are considered.  
Normal pressure is defined as 22 or lower.  The longer a 
patient is followed for elevated pressure without change in 
the optic nerve and the visual fields, the less likely the 
patient is to have glaucoma.

With respect to the veteran, the VA examiner observed that, 
after reviewing the veteran's medical records and 
photographs of his optic disks made in 1985, his pressures 
were as high as they had been in the past, and that there 
had been no changes in the optic nerve over the past 16 
years.  The examiner indicated that the veteran remained a 
glaucoma suspect and did not require treatment at that time, 
although he should have annual examinations.  

Subsequent treatment records from the Augusta VAMC, dated 
from July 2001 to April 2002, reflect that the veteran was 
referred for glaucoma and experienced pain occasionally in 
both eyes.  The impression was again of glaucoma suspect, 
with intraocular pressure and disk cupping.  When the 
veteran was again examined at the Augusta VAMC in August 
2002, he was diagnosed with glaucoma.


Legal Criteria and Analysis.  Service connection may be 
established by a showing that the veteran currently suffers 
from a disorder that is attributable to disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that post-service evidence may suffice to 
demonstrate that a veteran had a chronic disease in service, 
i.e., that such evidence need not be contemporaneous with 
the time period to which it refers.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

A lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service; however, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).

VA shall consider all information and lay and medical 
evidence of record in a case before VA with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
veteran.  38 U.S.C.A. § 5107.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' 
in order to prevail."  In Gilbert the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of 
the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304.

In this case, the persuasive medical evidence demonstrates 
the veteran's present glaucoma first manifested itself 
during active service.  Indeed, glaucoma suspect was noted 
during service and he has been treated continuously since 
separation for glaucoma-related problems.  The Board finds 
the veteran's enlistment examination did not note any vision 
problems and that no clear and unmistakable evidence has 
been provided to rebut the presumption of soundness as to 
any eye disorder.  Therefore, resolving the benefit of the 
doubt in the veteran's favor, the Board finds that the 
veteran's currently-diagnosed glaucoma was incurred during 
active service and that entitlement to service connection is 
warranted.  38 U.S.C.A. §§ 1110, 1111; 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Entitlement to service connection for glaucoma is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

